

115 HR 5216 IH: Directing Implementation of Sanctions and Accountability for Russian Mischief Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5216IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Heck (for himself, Ms. Bass, Mr. Lance, Mr. Hastings, Mr. Bera, Mr. Brown of Maryland, Ms. Kaptur, Mr. Rush, Mr. Sherman, Ms. Shea-Porter, Mr. Crist, Ms. Pingree, Mr. Soto, Mr. Perlmutter, Ms. Esty of Connecticut, Mr. Jeffries, Mr. Costa, Mr. Himes, Mr. Panetta, Mr. Castro of Texas, Mr. Crowley, Mr. Kennedy, Mr. Vargas, Ms. Frankel of Florida, Mr. DeSaulnier, Mr. Quigley, Mr. Thompson of California, Mrs. Torres, Mr. Krishnamoorthi, Mr. Gallego, Mr. Lynch, Ms. DelBene, Mr. O'Halleran, Mr. Suozzi, Mr. Lawson of Florida, Mr. Kildee, Mr. Price of North Carolina, Mr. David Scott of Georgia, Mr. Swalwell of California, Mr. Pallone, Mrs. Beatty, Mr. Michael F. Doyle of Pennsylvania, Ms. McCollum, Mr. Engel, Mr. Raskin, Mr. Nadler, Mr. Welch, Ms. Kelly of Illinois, Ms. Jackson Lee, Mr. Cohen, Mr. Sarbanes, Mr. Doggett, Mr. Carson of Indiana, Mr. Cleaver, Mr. Ruppersberger, Ms. Lofgren, Mr. Langevin, Mrs. Watson Coleman, Ms. Meng, Ms. Clark of Massachusetts, Mr. Ellison, Ms. Blunt Rochester, Mr. Pocan, Ms. Jayapal, Mr. Keating, Ms. Kuster of New Hampshire, Mr. Kilmer, Mr. Tonko, Mr. Huffman, Mr. Cartwright, Mr. Khanna, Mr. Clyburn, Mr. Takano, Mr. Lewis of Georgia, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the President to impose sanctions on certain senior foreign political figures and
			 oligarchs in the Russian Federation and certain Russian parastatal
			 entities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Directing Implementation of Sanctions and Accountability for Russian Mischief Act or DISARM Act. 2.FindingsCongress finds the following:
 (1)Title II of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 22 U.S.C. 9501 et seq.), enacted in July 2017, seeks to—
 (A)punish the Russian Federation for interfering in the 2016 United States presidential election; (B)deter Russia’s ongoing aggression in Ukraine, cyber intrusions, attacks against the United States and its partners, and human rights violations; and
 (C)urge the Administration to vigorously enforce existing sanctions imposed by the United States against Russia.
 (2)Section 241(a) of the Countering America’s Adversaries Through Sanctions Act requires the Secretary of the Treasury, not later than 180 days after the date of the enactment of such Act, to submit to Congress a detailed report on senior foreign political figures and oligarchs in the Russian Federation, including the following:
 (A)An identification of the most significant senior foreign political figures and oligarchs in the Russian Federation, as determined by their closeness to the Russian regime and their net worth..
 (B)An assessment of the relationship between individuals identified under subparagraph (A) and President Vladimir Putin or other members of the Russian ruling elite..
 (C)An identification of any indices of corruption with respect to those individuals.. (D)The estimated net worth and known sources of income of those individuals and their family members (including spouses, children, parents, and siblings), including assets, investments, other business interests, and relevant beneficial ownership information..
 (E)An identification of the non-Russian business affiliations of those individuals.. (3)Section 241(a) of the Countering America’s Adversaries Through Sanctions Act further requires the Secretary of the Treasury to submit to Congress a detailed report on Russian parastatal entities, including an assessment of the following:
 (A)The emergence of Russian parastatal entities and their role in the economy of the Russian Federation..
 (B)The leadership structures and beneficial ownership of those entities.. (C)The scope of the non-Russian business affiliations of those entities..
 (4)On January 29, 2018, the Secretary of the Treasury submitted to Congress the report required by section 241 of the Countering America’s Adversaries Through Sanctions Act, which included the names of 114 senior foreign political figures and 96 oligarchs.
 (5)The list of the senior foreign political figures and oligarchs in the report corresponds identically to lists on the English-language websites of the Kremlin, the Government of the Russian Federation, and the Russian edition of the Forbes billionaires list.
 (6)The list omits any description of the relationship between individuals identified in the report and indices of corruption with respect to those individuals.
 3.Sense of CongressIt is the sense of Congress that— (1)sanctions serve as a deterrent only if the threat of sanctions is credible;
 (2)the January 29, 2018, report submitted by the Secretary of the Treasury to Congress under section 241 of the Countering America’s Adversaries Through Sanctions Act—
 (A)does not meet the intent of such section at the time of passage; (B)copies lists on the English-language websites of the Kremlin, the Government of the Russian Federation, and the Russian edition of the Forbes billionaires list and fails to exemplify the due diligence and rigorous forensic accounting expected by Congress; and
 (C)coupled with total silence by senior United States Administration officials regarding the report, sends the wrong signal to Russian President Putin and his inner circle; and
 (3)the Administration needs to act with strength, to act publicly, and to act forcefully to implement sanctions as intended, including using the report submitted under section 241 of the Countering America’s Adversaries Through Sanctions Act as the basis to impose sanctions against senior foreign political figures and oligarchs listed in such report.
			4.Imposition of sanctions on certain senior foreign political figures and oligarchs in the Russian
			 Federation and certain Russian parastatal entities
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall impose sanctions described in subsection (c)—
 (1)with respect to not less than five individuals who— (A)are identified as senior foreign political figures or oligarchs in the Russian Federation in the report required by section 241(a)(1) of the Countering America’s Adversaries Through Sanctions Act and submitted to Congress on January 29, 2018; and
 (B)are not currently subject to sanctions imposed by the United States; and (2)with respect to not less than five entities, including any individuals associated with such entities, that—
 (A)are identified as Russian parastatal entities in the report required by section 241(a)(2) of the Countering America’s Adversaries Through Sanctions Act and submitted to Congress on January 29, 2018; and
 (B)are not currently subject to sanctions imposed by the United States. (b)Criteria (1)Senior foreign political figures and oligarchsIn determining those individuals described in subsection (a)(1) with respect to which sanctions described in subsection (c) are to be imposed, the President shall take into account the extent to which such individuals meet the criteria described in subparagraphs (A) through (E) of section 241(a)(1) of the Countering America’s Adversaries Through Sanctions Act.
 (2)Parastatal entitiesIn determining those entities and individuals described in subsection (a)(2) with respect to which sanctions described in subsection (c) are to be imposed, the President shall take into account the extent to which such entities and individuals meet the criteria described in subparagraphs (A) through (C) of section 241(a)(2) of the Countering America’s Adversaries Through Sanctions Act.
 (c)Sanctions describedThe sanctions described in this subsection are the following: (1)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from the United States and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a) denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
 (d)DefinitionIn subsection (c), the term United States person means— (1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				